UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-7092


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

CRAIG CAMPBELL,

                  Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. David A. Faber, Senior
District Judge. (1:02-cr-00221-1)


Submitted:   September 9, 2015             Decided:   September 14, 2015


Before SHEDD, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Craig Campbell, Appellant Pro Se.      Gary L. Call, Assistant
United States Attorney, Betty Adkins Pullin, OFFICE OF THE
UNITED STATES ATTORNEY, Charleston, West Virginia; John Lanier
File, Assistant United States Attorney, Beckley, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Craig Campbell appeals the district court’s order denying

his   motion   for   a     sentence   reduction   pursuant   to   18   U.S.C.

§ 3582(c)(2) (2012).         We have reviewed the record and find no

reversible error.        Accordingly, we affirm for the reasons stated

by the district court.         United States v. Campbell, No. 1:02-cr-

00221-1   (S.D.W.    Va.    June   19,   2015).   We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                   AFFIRMED




                                         2